Citation Nr: 0207836	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  91-42 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine as being secondary to lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1989 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for lumbosacral strain.

During the appeal process for the claim for entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain, 
the issue of whether service connection was warranted for 
degenerative disc disease of the lumbar spine as secondary to 
lumbosacral strain was raised and adjudicated in an October 
1996 rating decision, in which the RO denied the claim.  The 
veteran appealed the denial.  In October 1997, the Board 
denied service connection for degenerative disc disease of 
the lumbar spine as being secondary to lumbosacral strain, 
determining that the claim was not well grounded.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  The parties 
filed a joint motion for remand, asserting that the veteran 
had submitted a well-grounded claim for service connection 
for degenerative disc disease of the lumbar spine as being 
secondary to lumbosacral strain and that the issue should be 
readjudicated on the merits.  The parties also stated that 
the veteran would be informed of her right to submit 
additional evidence and argument.  The Court granted the 
joint motion in December 1998.

In September 1999, the Board remanded the claim for 
additional development and adjudicative actions.  The case 
has been returned to the Board for further appellate review. 



FINDING OF FACT

Degenerative disc disease of the lumbar spine is not 
attributable to a service-connected disability.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is not 
proximately due to or the result of lumbosacral strain.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the October 1996 rating decision and the 
October 1996, March 2000, and May 2001 supplemental 
statements of the case, the RO informed the veteran of the 
evidence necessary to establish secondary service connection 
for degenerative disc disease of the lumbar spine.  In the 
October 1996 and May 2001 supplemental statements of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for secondary service 
connection.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Paralyzed Veterans of America.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and her representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board is aware that in the March 2000 supplemental 
statement of the case, the RO denied the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine as being not well grounded.  In the May 2001 
supplemental statement of the case, the RO cured its defect 
by adjudicating the claim on the merits.

Additionally, in an April 2001 letter, the RO informed the 
veteran of the passing of the VCAA and what evidence she 
needed to submit for her claim for service connection.  The 
RO stated that she needed "[m]edical evidence showing a 
relationship between your lumbosacral strain and your 
degenerative disc disease."  The RO also informed the 
veteran that it would assist her in obtaining any relevant 
evidence pertaining to her claim.  That same month, the 
veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, and indicated that VA 
had all the relevant medical records.

As for obtaining relevant records, the veteran has stated 
that she receives treatment for her service-connected 
disability with VA.  Those records have been obtained and 
associated with the claims file.  In compliance with the 
joint motion for remand, the RO requested that the veteran 
provide VA permission to obtain any relevant medical records.  
There are private medical records that had been obtained in 
connection with the veteran's claim for an increased 
evaluation for her service-connected lumbosacral strain, 
which are associated with the claims file.  As stated above, 
in April 2001, the veteran stated that VA had all the medical 
records relevant to her claim.

Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to her 
claim, to include having the examiner issue a medical opinion 
as to the etiology of the degenerative disc disease of the 
lumbar spine.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The Board notes that it concedes that the veteran has 
degenerative disc disease of the lumbar spine.  She is also 
service connected for lumbosacral strain.  The issue before 
the Board is whether the degenerative disc disease of the 
lumbar spine is proximately due to or the result of the 
service-connected lumbosacral strain.

Service connection for lumbosacral strain was granted by 
means of a February 1972 rating decision.

A December 1989 private medical record shows that the veteran 
had been in a motor vehicle accident in July 1989.  Dr. 
Calvin Ramsey stated that she had been presented at the 
emergency room later that same month and that she appeared 
"very ill."  He stated that based upon his examination at 
that time, the veteran's lumbosacral spine was contused.

An August 1993 VA examination report shows that the examiner 
noted that the claims file was not available.  The veteran 
stated that she could hardly walk to do her shopping and 
could drive an hour but that her back would give out after 
that length of time.  The examiner noted that the veteran was 
five feet, eight inches tall and weighed 212 pounds.  
Following examination, the examiner entered a diagnosis of 
history of back strain and now findings and symptoms 
suggesting root irritation on the right from a probable disk 
hernia.  The examiner stated, "There will be degenerative 
changes of the low back due at least in part to the original 
service[-]connected strain but contributed now by obesity and 
postural lordosis."  She added that her opinion was based on 
history provided by the veteran.  X-rays taken of the 
lumbosacral spine at that time showed that the vertebral body 
height appeared to be adequate and that the intervertebral 
disc spaces were adequate as well.  The pedicles also 
appeared to be intact.

In a November 1993 VA examination report, the examiner noted 
that he had reviewed the claims file.  He stated that there 
was a "rather long and complicated history associated" with 
the veteran's back.  The examiner stated that there had been 
an injury in 1969 and that the veteran had been in a motor 
vehicle accident in 1989.  He noted that the veteran denied 
that she had any injury to her back at the time of the motor 
vehicle accident.  The veteran reported that she had had 
chronic low back pain, which she stated was aggravated by 
bending and lifting, as well as prolonged sitting, standing, 
and walking.  The examiner noted the August 1993 examination 
and x-ray findings.  Following examination, the examiner 
entered a diagnosis of chronic low back pain syndrome with 
history of injury.  He concluded the following:

From the patient's history[,] as well as 
a review of the records that appear that 
she has had rather persistent complaints 
of lower back pain over the years dating 
back to the time of a service[-]connected 
lifting type injury to her lower back.  
She insists that the motor vehicle 
accident had no bearing on her back pain 
and that the pain has been worsening over 
all the years even before the time of the 
accident.  Although there was mention in 
the records of a "probable disk 
herniation" there was no corroborating 
evidence on the x-rays. 

The examiner noted that a magnetic resonance image (MRI) 
would be done.

A November 1993 MRI scan shows an impression of degenerative 
disc disease at L4-L5 without evidence of a herniated nucleus 
pulposus.

A May 1995 VA examination report shows that the examiner had 
an opportunity to review the claims file.  She reported the 
findings of the November 1993 MRI scan and noted that the 
examination was unchanged from prior examinations.  The 
examiner noted that the veteran had "multiple pain behaviors 
during the history and physical" and was "exquisitely 
tender to even light touch of the entire back beginning in 
the cervical area extending down to the sacral area."  She 
stated that the veteran was able to get on the examining 
table and off without any assistance, but had multiple pain 
behaviors when attempting range of motion.  The examiner 
added, "This would imply more of a functional overlay than 
increasing or changing findings."  She concluded the 
following:

It would be my opinion that the patient 
has low back pain with a great deal of 
functional overlay.  The loss of signal 
on the MRI with normal films and normal 
[electromyography] nerve conduction study 
would imply that she has no significant 
clinical findings correlating with these 
early degenerative changes in her discs.  
I would not think that these findings on 
[the] MRI are in any way correlated with 
her original [lumbosacral] strain.  There 
is no evidence that the disc disease was 
present in the service.  Symptoms and 
findings would imply soft tissue etiology 
for her pain with no evidence of disc 
herniation or nerve entrapment at the 
present time.

A February 2000 VA examination report shows that the examiner 
had an opportunity to review the claims file.  He reported 
the veteran's history and noted that x-rays of the 
lumbosacral spine showed moderate narrowing of the L4-L5 disc 
with subchondral sclerosis, osteophyte formation, and vacuum 
disc phenomenon characteristic of degenerative disc disease.  
The relevant impression was degenerative disc disease, L4-L5.  
The examiner made the following conclusion:

The patient's low back pain is due to 
degenerative disc disease.  At our 
present level of knowledge, it is 
impossible to ascertain what part of her 
initial service[-]connected lumbar strain 
played in the development of this 
problem.  It is more likely than not that 
her activities after discharge and the 
numerous injuries she sustained are more 
responsible for the development of her 
degenerative disc disease than the 
service[-]connected lumbosacral strain.  
The findings of the 1993 and 1995 
examinations correlate well with her 
findings today.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for degenerative disc 
disease of the lumbar spine as being secondary to the 
service-connected lumbosacral strain.  The reasons follow.

The evidence in favor of the veteran's claim is the August 
1993 VA examination report, wherein the examiner stated that 
there would be degenerative changes of the low back due "at 
least in part" to the service-connected disability.

However, the evidence against the veteran's claim 
preponderates, or outweighs, that which supports her claim.  
First, as to the August 1993 VA examination report, the 
examiner's statement looks like it supports the veteran's 
claim; however, at that time, the veteran had not been 
diagnosed with degenerative disc disease of the lumbar spine.  
X-rays taken at that time were negative for findings of 
degenerative disc disease.  Additionally, the examiner noted 
that she based her opinion on history provided by the 
veteran.  The Board notes that in the veteran's report of 
history, she did not include the history as to the 1989 motor 
vehicle accident.  While the veteran has asserted that she 
did not injure her back in the 1989 motor vehicle accident, a 
December 1989 private medical record shows that Dr. Ramsey 
stated that the veteran had received a contusion to her 
lumbosacral spine.  Thus, the opinion entered by the examiner 
was not based on all the facts, and therefore the probative 
value of the opinion is lessened.  Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  

There are two additional medical opinions, which are against 
the veteran's claim.  In a May 1995 VA examination report, 
the examiner noted that he had had an opportunity to review 
the claims file.  He stated that he did not believe that the 
November 1993 MRI findings were in any way correlated with 
the veteran's original lumbosacral strain.  Additionally, in 
the February 2000 VA examination report, the examiner stated 
that it was more likely than not that the veteran's post 
service activities were more responsible for the development 
of the degenerative disc disease of the lumbar spine than the 
service-connected lumbosacral strain.  This examiner also had 
an opportunity to review the veteran's claims file.  The 
Board finds that these two examination reports are the most 
probative evidence of record as to the etiology of the 
degenerative disc disease in that it is not proximately due 
to or the result of the service-connected lumbosacral strain.  
The examiners are clear in their opinions that they do not 
believe that the service-connected lumbosacral strain caused 
the degenerative disc disease of the lumbar spine.

The Board is aware that in the June 2002 informal brief, the 
veteran's representative asserts that the claim should be 
remanded because the February 2000 examination report did not 
comply with the Board's September 1999 remand.  Specifically, 
the representative notes that in the September 1999 remand, 
the Board had asked that the examiner "specifically comment 
on the opinions expressed by the examiners pursuant to the 
May 1995 VA orthopedic examination report and the August 1993 
VA orthopedic examination report."  The Board agrees with 
the veteran's representative in that the examiner did not 
specifically comment on the two opinions; however, the Board 
believes that his opinion addresses, by implication, the 
August 1993 and May 1995 opinions.  First, he notes that it 
is impossible to ascertain what part of the veteran's initial 
service-connected lumbar strain played in the development of 
the degenerative disc disease.  This essentially addresses 
the finding that the examiner made in the August 1993 report, 
wherein she stated that there would be degenerative changes 
due to the service-connected strain.  Second, the examiner 
made a determination that it was more likely that the 
degenerative disc disease of the lumbosacral spine was due to 
post service activities.  Here, the examiner is, in essence, 
agreeing with the finding made in the 1995 examination 
report.  The examiner noted at the end of his opinion that 
the findings of the 1993 and 1995 examinations correlated 
well with the findings at the time of the February 2000 
examination.  Thus, the Board finds that the examiner, for 
all intents and purposes, commented on the findings made in 
the 1993 and 1995 VA examination reports.

The Board further notes that the veteran's representative 
pointed out in a September 1999 informal hearing presentation 
that the Board had "often cited to S. L. Turek, M.D., 
Orthopedics: Principles and their Application, Vol. 2, 1488-
89 (Darlene D. Pedersen et al. eds., 4th ed. 1984)" to 
support a finding of service connection for degenerative disc 
disease in a patient with lumbosacral strain.  While that may 
be true, it does not necessarily mean that service connection 
should always be granted for degenerative disc disease of the 
lumbar spine when a veteran is service connected for 
lumbosacral strain.  Also, Board decisions do not carry any 
precedential value and thus what is done in other Board 
decisions would not be controlling in this decision, as each 
decision is factually specific as to the circumstances 
involved in the individual case.  In this case, the Board has 
evidence against a finding that degenerative disc disease of 
the lumbar spine is due to the service-connected lumbosacral 
strain.  Two VA examiners made this determination after 
having examined the veteran and reviewed the claims file, and 
this evidence is found to be of greater probative value than 
that which is supportive of the veteran's claim.  Even if the 
medical reference indicated a relationship between the two 
diagnoses, the effect of this statement is not such as to 
place the evidence in relative equipoise.  Again, there is 
evidence of record of considerable probative value refuting 
such a relationship in the veteran's case.

Although the veteran has asserted that there is a causal 
relationship between the diagnosis of degenerative disc 
disease of the lumbar spine and her service-connected 
lumbosacral strain, it has not been shown that she possesses 
the requisite knowledge of medical principles that would 
permit her to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine as being secondary to lumbosacral strain, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine as being secondary to lumbosacral strain is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

